Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 5 May 1802
From: Jefferson, Thomas
To: Nemours, Pierre Samuel Du Pont de


            Dear SirWashington May 5. 1802.
            I am this moment setting out for Monticello, yet the reciept of your favor of Apr. 20. (for 30.) obliges me to scribble a line to explain some ideas which seem not to have impressed you exactly as they exist in my mind. nothing can be farther from my intention than that the observations I made should be considered as menaces. Men will act from their interests. I meant to suggest what might appear to be the interests of this country should France possess herself of the only outlet we shall have for half our productions; and that the persons in authority at that time might think it necessary to pursue what would be deemed their interest. it is as if I foresaw a storm tomorrow and advised my friend not to embark on the ocean to-day. my foreseeing it, does not make me the cause of it, nor can my admonition be a threat, the storm not being produced by my will. it is in truth our friendship for France which renders us so uneasy at seeing her take a position which must bring us into collision. we had counted on her as a friend under all circumstances, because according to our present relations we can never have cause of dissension. but she is now to place herself in that precise point where the most frequent causes of irritation will arise.—be assured that your idea that we think of the conquest of Louisiana, is not that of a single reasonable and reflecting man in the US. that the day may come, when it would be thought of, is possible. but it is a very distant one: and at present we should consider an enlargement of our territory beyond the Missisipi to be almost as great a misfortune as a contraction of it on this side. we deprecate the step contemplated by France the more because it may hasten that day. we certainly wish the Missisipi through it’s whole course to be the boundary & common property between us and whatever nation adjoins us. as to paying a price for the island of N. Orleans & the Floridas we are too poor to pay any sum which France would feel. we are in debt, and wish to pay our debts. however, there will be a considerable sum several millions to be paid us by France under the late convention (we have already paid to her citizens what has been decided in their favor.) this money will be pressingly called for by the individuals to whom it is due. perhaps France in the present state of her finances might be embarrassed to make the paiment. perhaps we could undertake to pay our own citizens as the price of the cession of N. Orleans & Florida. but this is a hasty suggestion on my part, and which does not depend on my sole will. yet we could talk of it provisionally.—we are entirely sensible of the danger of putting ourselves so much in the power of England as the course hinted by me would do. it is one of the aggravations of the misfortune we should be thrown into on the change of friends. it would only be better than to have no friend. you think we should be as uneasy to obtain the free use of the St. Laurence as the Missisipi. not at all; that of the St. Laurence would not be worth a copper to us. the most direct channel for our NorthWestern commerce is down the Hudson. we would rather wish there was a dam across the St. Laurence: indeed nature makes one of ice the greater half of the year.—I must now depart, and therefore end my letter. the nature of the communications I have made to you, my friend, prove the unlimited confidence I repose in your dispositions towards this country as well as France: it is because you wish well to both, because I wish well to both, and believe the present affair highly interesting to both, that I consider you as capable, by your representations, of saving both. mr Livingston knows of my communications to you, and will freely consult with you on the subject. accept the assurances of my constant & affectionate esteem & respect.
            Th: Jefferson
            
              P.S. I have not time to write more than three lines to mr Livingston. as I shewed you my letter to him, I pray you to shew him this to you. I shall therefore only say to him that I have asked this of you, to save me the necessity of further explanations to him which I have not now time to make. I pray you to deliver him the inclosed letter.
            
          